Citation Nr: 1606110	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


Entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD



M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to May 1979.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claim for service connection for PTSD.

The Veteran submitted a statement in support of her claim which indicates she underwent mental health treatment while she was in service.  The service treatment records (STRs) that have been obtained and associated with the Veteran's claims file do not include any records reflecting mental health treatment while the Veteran was in service.  It does not appear that the Veteran's mental health records were specifically requested by the Regional Office.  Therefore, on remand, an attempt to obtain any mental health records from the Veteran's period of service should be made.

The Veteran's outpatient treatment records from VA Medical Center in Charleston, South Carolina show that she has been treated for symptoms of PTSD since she underwent a PTSD screening in August 2009.  It was noted at this screening that  the Veteran brought detailed summaries of previous mental health treatment, yet these records have not been associated with the claims file.  Therefore, on remand, an attempt to obtain these medical records should be made.

The Veteran reported on her initial claim form that she was having nightmares about being drugged and being taken to a hotel room where she was raped by three men.  The Veteran also reported on her initial claim form that she was sexually harassed and inappropriately touched by her sergeant while she was at Nellis Air Force Base.  The Veteran reiterated these stressors in subsequent statements in support of her claim and in statements made to medical care providers.  However, the Veteran has not been afforded a VA PTSD examination.  On remand, such should be scheduled.  

Accordingly, the case is REMANDED for the following action:


1. Request, through official sources, the Veteran's complete mental health records for her period of service.  All records should be associated with the claims file.  If additional information is needed from the Veteran to facilitate the request, such should be requested.  If any requested records are unavailable, the file should be annotated and the Veteran should be notified.

2. Request the Veteran provide the names, addresses and approximate dates of treatment for all private health care providers who have treated her for mental health symptoms.  After securing any necessary releases, the RO should request records from these providers.  In addition, updated VA mental health treatment records should be requested.  If any requested records are unavailable, the file should be annotated and the Veteran should be notified. 

3. After the above has been completed to the extent possible, schedule the Veteran for a VA PTSD examination, to determine whether she meets the diagnostic criteria for PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, identify the stressor upon which the diagnosis is based.  The examiner should provide the medical basis for all conclusions reached.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


